Electronically Filed
                                                          Supreme Court
                                                          SCOT-XX-XXXXXXX
                                                          23-JUN-2020
                                                          01:54 PM



                            SCOT-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                           NICHOLAS L. ABEL,
                               Plaintiff,

                                  vs.

    KAUA#I COMMUNITY CORRECTIONAL CENTER ET AL., Defendants.


                        ORIGINAL PROCEEDING

                                 ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of plaintiff Nicholas L. Abel’s

“Motion to File Complaint”, filed on June 1, 2020, it appears

that this court lacks jurisdiction to consider the complaint.

See HRS § 602-5.   Therefore,

          IT IS HEREBY ORDERED that the “Motion to File

Complaint” is dismissed.

          DATED:   Honolulu, Hawai#i, June 23, 2020.

                                         /s/ Mark E. Recktenwald

                                         /s/ Paula A. Nakayama

                                         /s/ Sabrina S. McKenna

                                         /s/ Richard W. Pollack

                                         /s/ Michael D. Wilson